DETAILED ACTION
1.          Claims 37-51 have been examined and are pending.

Priority
2.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Response to Arguments
3.          Applicant’s arguments, see Remarks pages 6-7, filed 3/16/2021, with respect to the rejections of claims 37-51 under 35 USC §103(a) as being unpatentable over Fang in view of Baghei have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of United States Patent Application Publication 2012/0082073 A1 to Andreasen et al., filed July 10, 2011 and published April 5, 2012.

Claim Rejections - 35 USC § 112
4.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.          Claims 37-40, 45-49, and 51 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
            a) Claims 37 and 45 are directed to “An apparatus comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:…” The originally-filed disclosure is devoid of any description of this device architecture.
            b) Claims 38-40 46-49, and 51 do not satisfy the deficiencies of their respective, base claim and are therefore also rejected.

6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.          Claims 37-40, 45-49, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.          Claims 37-51 are rejected under pre-AIA  35 U.S.C. 102(e) as being fully-anticipated by United States Patent Application Publication 2012/0082073 A1 to Andreasen et al., filed July 10, 2011 and published April 5, 2012.
            Regarding Claim 37, Andreasen discloses an apparatus comprising:
     at least one processor; and
     at least one memory including computer program code;
     the at least one memory and the computer program code configured to, with the at least one processor (Corresponds to one or more of mobile enabled routers (MER), described in [0049-0050] and [0067-0079], acting as functional enhancements to one or more of eNB, RNC, SGSN/SGW, GGSN/PGW, MME, and other network entities. [0098] and [0178-0181] further describe processors, memory, and operatively coupled to enable the above devices to perform the steps of the procedure as follows.), cause the apparatus at least to:
          perform a procedure to re-initiate user data transmission at transition from an idle state to an active state (Corresponds to re-establishing a data transmission between idle and active states at a user equipment as suggested by Andreasen in at least [0073-0081], wherein dormant/inactive (“idle”) subscriber devices (users/UEs) may re-establish/re-activate/re-initiate a data transmission after a GTP-U tunnel/TEID has been previously dormant (idle to active state). See also Figure 1 with [0049-0062] which describe system architectures, data flow mechanisms and protocols, and gives background to some acronyms used in the preceding citations. See also [0041-0042].), said user data transmission using a tunnel (Andreasen: [0037-0039] and [0073-0081] – GTP-U tunneling protocol is used along with identifying particular TEID to establish data transmission.) over an interface between a serving radio access network entity and a serving user plane core network entity (Andreasen: Figures 1 and 2A with corresponding descriptions in [0050] and [0087-0088] – a tunnel (element 60) connects at least a plurality of cell sites (elements 30a-30c, corresponding to serving radio access network entity) to one or more gateways (SGW/PGW, 
          within said procedure, pass to said serving radio access network entity over a radio interface, information enabling (Broadly interpreted to correspond to an intended use.) said serving radio access network entity to select an uplink tunnel endpoint identifier to send uplink user data to said serving user plane core network entity, associated with said information (As interpreted, any information transmitted/received between at least an eNode B/eNB and an SGW may be utilized to allow eNode B/eNB to identify an uplink/UL TEID for UE/subscriber to utilize for communication, said communication being carried over at least a tunneling protocol between said eNode B/eNB with said SGW, by proxy. Andreasen explicitly discloses this feature in at least [0062], [0066], and [0073] describing information that is utilized to determine a TEID between a radio network controller (RNC), the RNC acting as the mobile network component of the eNode B/eNB, and an SGW. In [0049], [0067], and [0070-0073], Andreasen discloses the functional components at cell sites (e.g., eNode B/eNB/RNC), described as mobile enabled routers (MER), assist in the transmission/reception of TEID in the upstream (uplink/UL) and downstream (downlink/DL) TEIDs for the establishment/re-establishment of communication tunnels. See also [0075-0076], [0078-0080], [0089], [0102-0107], and [0113-0125], the latter describing in particular uplink (UL) TEID discovery and determination.).
Regarding Claim 38, Andreasen discloses the apparatus according to claim 37,     
     wherein said user data transmission uses allocated radio resources on said radio interface (Andreasen: see above claim 37 with [0055], [0075], [0091] – corresponds to user data provisions established as resources between the plurality of entities including at least the MERs and devices managed by the RNC.),
     wherein within said procedure said allocated radio resources are predefined (Andreasen: see above claim 37 with [0055], [0075], [0091], [0132] – corresponds to predefined classes of traffic established on predefined/specific links (resources) between the plurality of entities.).
            Regarding Claim 39, Andreasen discloses the apparatus according to claim 37,
    wherein said radio access network entity comprises a eNodeB (Andreasen: Figures 1 and 2A with corresponding descriptions in [0050] and [0087-0088] – a tunnel (element 60) connects at least a plurality of cell sites (elements 30a-30c, corresponding to serving radio access network entity) to one or more gateways (SGW/PGW, corresponding to serving user plane core network entity). These entities are further described with respect to [0045], [0049], [0066] (eNode B/eNB).).
            Regarding Claim 40, Andreasen discloses the apparatus according to claim 37,
     wherein said user plane core network entity comprises a serving gateway (Andreasen: Figures 1 and 2A with corresponding descriptions in [0050] and [0087-0088] – a tunnel (element 60) connects at least a plurality of cell sites (elements 30a-
            Regarding Claim 49, Andreasen discloses the apparatus according to claim 37, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:
    pass said information to said serving radio access network entity, with said uplink user data (Andreasen: [0055], [0057], [0061], [0071], [0081], and recitations from claim 37 referring to the MER sending TEID – discloses the inclusion of data propagating between cell sites (eNode B/eNB) to RNC to SGW.).

            Claims 41-44 and 50, directed to a method embodiment of claims 37-40 and 49, recite similar features as claims 37-40 and 49, respectively, and are therefore rejected upon the same grounds as claims 37-40 and 49. Please see above rejections of claims 37-40 and 49.

            Regarding Claim 45, Andreasen discloses an apparatus comprising:
     at least one processor; and
     at least one memory including computer program code;
     the at least one memory and the computer program code configured to, with the at least one processor (Corresponds to one or more of mobile enabled routers (MER), described in [0049-0050] and [0067-0079], acting as functional enhancements to one or more of eNB, RNC, SGSN/SGW, GGSN/PGW, MME, and other network cause the apparatus at least to:
          perform a procedure to re-initiate user data transmission at transition from an idle state to an active state (Corresponds to re-establishing a data transmission between idle and active states at a user equipment as suggested by Andreasen in at least [0073-0081], wherein dormant/inactive (“idle”) subscriber devices (users/UEs) may re-establish/re-activate/re-initiate a data transmission after a GTP-U tunnel/TEID has been previously dormant (idle to active state). See also Figure 1 with [0049-0062] which describe system architectures, data flow mechanisms and protocols, and gives background to some acronyms used in the preceding citations. See also [0041-0042].), said user data transmission using a tunnel (Andreasen: [0037-0039] and [0073-0081] – GTP-U tunneling protocol is used along with identifying particular TEID to establish data transmission.) over an interface between the apparatus and a serving user plane core network entity (Andreasen: Figures 1 and 2A with corresponding descriptions in [0050] and [0087-0088] – a tunnel (element 60) connects at least a plurality of cell sites (elements 30a-30c, corresponding to serving radio access network entity) to one or more gateways (SGW/PGW, corresponding to serving user plane core network entity). These entities are further described with respect to [0045], [0049], [0066] (eNode B/eNB), [0039], [0051], and [0062] (SGW). An interface between these two entities is illustrated with respect to Figures 1 and 2A, and further is described with respect to [0053-0054], [0088], and [0127], broadly interpreted to correspond to one or more communication protocols.),
within said procedure, receive over a radio interface information enabling (Broadly interpreted to correspond to an intended use.) said apparatus to select an uplink tunnel endpoint identifier to send uplink user data to said serving user plane core network entity, associated with said information (As interpreted, any information transmitted/received between at least an eNode B/eNB and an SGW may be utilized to allow eNode B/eNB to identify an uplink/UL TEID for UE/subscriber to utilize for communication, said communication being carried over at least a tunneling protocol between said eNode B/eNB with said SGW, by proxy. Andreasen explicitly discloses this feature in at least [0062], [0066], and [0073] describing information that is utilized to determine a TEID between a radio network controller (RNC), the RNC acting as the mobile network component of the eNode B/eNB, and an SGW. In [0049], [0067], and [0070-0073], Andreasen discloses the functional components at cell sites (e.g., eNode B/eNB/RNC), described as mobile enabled routers (MER), assist in the transmission/reception of TEID in the upstream (uplink/UL) and downstream (downlink/DL) TEIDs for the establishment/re-establishment of communication tunnels. See also [0075-0076], [0078-0080], [0089], [0102-0107], and [0113-0125], the latter describing in particular uplink (UL) TEID discovery and determination.).
            Claims 46-48 and 51, dependent upon claim 45, recites similar features as claims 38-40 and 49, respectively, and are therefore rejected upon the same grounds as claims 38-40 and 49. Please see above rejections of claims 38-40 and 49.

Conclusion
11.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2011/0170517 A1 to Bakker et al. at [0009-0011], [0021], [0031], [0033], [0043], [0051], [0055], [0058-0066], [0070-0075], [0089], [0130], [0167], [0182-0186], [0367-0369], [0435-0439].
            
13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474